            Case 1:19-mc-00477-VEC Document 9 Filed 12/04/19 Page 1 of 1
                                          U.S. Department of Justice
   [Type text]
                                                        United States Attorney
                                                        Southern District of New York

                                                       86 Chambers Street



MEMO ENDORSED
                                                       New York, New York 10007



                                                        December 4, 2019

   The Honorable Valerie E. Caproni                                               USDC SDNY
   United States District Judge                                                   DOCUMENT
   United States Courthouse                                                       ELECTRONICALLY FILED
   40 Foley Square                                                                DOC #:
   New York, New York 10007                                                       DATE FILED: 12/05/2019

              Re: United States v. Darius X. Johnson, No. 19 Misc. 477 (VEC)

   Dear Judge Caproni:

           This Office represents the United States of America (the “Government”) in the above-
   referenced action. I write respectfully on behalf of both parties to request that the Court adjourn
   the Order to Show Cause (“OTSC”) hearing scheduled for December 6, 2019, to a date after
   January 13, 2020, that is convenient to the Court. The respondent, Darius X. Johnson, requested
   that the Government consent to such an adjournment to allow him additional time to retain counsel
   to represent him in this matter (and the Government agreed to file this request on behalf of both
   parties in light of the fact that Mr. Johnson is currently pro se). Mr. Johnson and the Government
   have entered into an agreement to toll the relevant statute of limitations by 60 days, eliminating
   the prejudice to the Government that would result from delaying the OTSC hearing until January.

          We thank the Court for its consideration of this request.

Application GRANTED. The Order to                       Respectfully submitted,
Show Cause hearing is adjourned to
January 17, 2020 at 10:00 a.m.                          GEOFFREY S. BERMAN
                                                        United States Attorney
SO ORDERED.
                                                    By: s/Jennifer Jude
                                                       JENNIFER JUDE
                           12/05/2019                  Assistant United States Attorney
                                                       86 Chambers Street, 3rd Floor
HON. VALERIE CAPRONI                                   New York, New York 10007
UNITED STATES DISTRICT JUDGE                           Tel.: (212) 637-2663
                                                       Fax: (212) 637-2686

   cc (by email): Darius X. Johnson
